DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
On pages 6-8 of the Applicant’s Arguments, the Applicant discusses the claim objections. The objection to claims 103-105 has been withdrawn.
On pages 9-11 of the Applicant’s Arguments, the Applicant discusses the alleged deficiencies of each of the cited pieces of prior art, but the Applicant has failed to consider that the rejection is based upon each reference in its entirety, what each reference informs the ordinary artisan of, how each reference was specifically used in the rejection, and most importantly, how the combination of references would inform the ordinary artisan, wherein the ordinary artisan is not a layperson, but one of reasonable skill, knowledge, and experience in the relevant art. See MPEP 2141.03, 2145(III) and (IV). However, for the sake of completeness, these arguments will be discussed below.
On page 10 of the Applicant’s Arguments, the Applicant reiterates the Examiner’s admission that Ingber does not teach the limitation of differentiation, but rather “discloses using its device to study differentiation of bone marrow cells.” While it is true that Ingber does not explicitly teach applying CD34+ bone marrow progenitor cells, and detecting “differentiated cells comprising erythroid cells,” it is unclear how Ingber’s admission that the device can be used to study cell differentiation is anything other than a suggestion for applying undifferentiated cells and detecting the cells that do or do not differentiate. To that end, Ingber explicitly indicates that the device can be used in a method that involves the co-culture of bone marrow stem cells, which would necessarily include CD34+ bone marrow progenitor cells. See column 6, line 63 and 6. Not only is there nothing in Ingber that dissuades the ordinary artisan from applying CD34+ bone marrow progenitor cells to the microfluidic device described, Ingber explicitly suggests that bone marrow progenitor/stem cells could be applied to the microfluidic device in a method used to study the differentiation of the stem/progenitor cells. See column 27, lines 17-26. Although Ingber has provided no suggestion to apply the explicitly claimed cell-line, and has only broadly suggested stem/progenitor cells derived from bone marrow, the Applicant has provided no reasonable argument or evidence to suggest why this cell-line would be non-obvious to use in the device of Ingber.
On page 10 of the Applicant’s Arguments, the Applicant notes that Mohle does not teach differentiation and indicates that the Examiner admits this, as well; the Applicant continues to state that the compatibly of endothelial cells with the CD34+ bone marrow progenitor cells is not relevant to the claims. First, as was stated in the previous response and rejections, Ingber explicitly states that the claimed microfluidic device is configured to provide for co-cultures, and using the device in a method that utilizes co-cultures has already been envisioned and suggested. Second, while the claims do not require that the CD34+ bone marrow progenitor cells be compatible with endothelial cells, Mohle provides clear motivation to, not only utilize the explicitly claimed CD34+ bone marrow progenitor cells, but to provide a co-culture of CD34+ bone marrow progenitor cells and endothelial cells, because Mohle states that if one is providing a culture of CD34+ bone marrow progenitor cells, the further addition of endothelial cells would provide for a more in vivo-like environment, thereby fulfilling the claim limitation of claims 67 and 101. Furthermore, when considering the exact claim language, there is no requirement that the method cause differentiation, as the method is drawn to “preparing a bone marrow microfluidic device,” and not a method of differentiation, wherein an explicit step of differentiation is claimed. The final limitation essentially requires that the artisan detect for cells that could have differentiated, and not a method of differentiation, per se. Finally, if Ingber teaches “using its device to study differentiation of bone marrow cells,” as admitted in the Applicant’s Arguments, it is unclear how this step would not have been obvious to the ordinary artisan.
On pages 10 and 11 of the Applicant’s Arguments, the Applicant discusses what is explicitly taught by Mahadik, but does not consider what information Mahadik conveys to the ordinary artisan, nor does the Applicant consider how the Examiner applied Mahadik in the previous rejections. To reiterate from the previous Office Action:
Mahadik states that erythroid cells (blood and immune cells) are generated by hematopoietic (CD34+) stem cells, when providing these cells with the appropriate chemical and environmental cues, including those of maintaining a microenvironment that mimics the natural environment. See page 449, left column. It must further be underscored that Mahadik indicates that CD34+ stem cells will naturally and inherently mobilize, as described by Mohle, further confirming that Mohle provides for a system that mimics the CD34+ stem cell microenvironment. See page 451, right column, last [incomplete] paragraph. Since Ingber explicitly describes using the claimed microfluidic device to explore stem cell growth and differentiation, there would be a reasonable motivation to observe/detect all the cells that are produced by the stem cells, which would necessarily include erythroid lineage cells. See column 24, lines 48 and 49.

As is clear from the excerpt above, Mahadik was used to show that there would be a reasonable expectation that the CD34+ bone marrow progenitor cell and endothelial cell culture of Mohle, when applied to the microfluidic device of Ingber, would result in the differentiation of the CD34+ bone marrow progenitor cells into erythroid lineage cells. That is to say, while Ingber provides motivation to apply the cells of Mohle, Mahadik provides reasonable evidence that the ordinary artisan would expect the cited combination to be successful, as there is an expectation that if CD34+ bone marrow progenitor cells are provided specific chemical and environmental cues, there would be an expectation of differentiation into erythroid cells. The Applicant has provided no evidence to suggest that this assessment is incorrect, or would not be obvious to the ordinary artisan.
On page 11 of the Applicant’s Arguments, the Applicant points out that Li does not teach differentiation. Li was never relied upon to teach differentiation, so there should be no expectation that Li teaches differentiation. Li was used to show that the orientation of the co-cultured cells in the device of Ingber would have been obvious to the ordinary artisan. The Applicant has never disputed this.
On page 11 of the Applicant’s Arguments, the Applicant disputes that there would be a reasonable expectation of success, stating that since each individual reference does not teach the explicit wording of the final limitation of the independent claim, there is no reason to expect success in the combination; in the pages that follow, the Applicant goes on to review the references individually, and not consider them within the greater context of their combination, through the lens of the ordinary artisan.
On page 12 of the Applicant’s Arguments, the Applicant points to the citation of Ingber that discloses studying the differentiation of stem cells by applying particular ECM. While the Applicant’s assessment of this excerpt is correct, it does nothing to dissuade the ordinary artisan from applying the claimed cells, for the claimed method, to the claimed device; furthermore, it would appear that the Applicant has ignored the other citations to Ingber that explicitly state that the system can be used to study the differentiation of stem cells, including bone marrow stem cells. See column 6, lines 63-67, bridging to column 7, lines 1-4. Additionally, since the reference is considered, as a whole, it should be stressed that Ingber repeatedly discusses using the device for studying stem cell differentiation, including marrow-based stem cells. See column 6, lines 13, 14, and 64; column 7, lines 30-33 and 40-42; column 8, lines 1-13. As the claims are drawn to CD34+ bone marrow progenitor cells, and it would appear that these cells are found in the bone marrow (as based upon the cited prior art), it would be reasonable to suggest that Ingber envisioned overlapping embodiments. Although Ingber does not explicitly teach CD34+ bone marrow progenitor cells, as claimed, Ingber provides explicit motivation to utilize stem cells derived from bone marrow, and the Applicant has provided no reasonable evidence to suggest that these cells would not be present in the marrow stem cells disclosed in Ingber, nor has the Applicant provided evidence to show why the claimed cells would be non-obvious over Ingber’s disclosure of marrow stem cells.
On page 13 of the Applicant’s Arguments, the Applicant states “how [the system of Ingber] may be used to successfully differentiate the… ‘CD34+ bone marrow progenitor cells’ into the… ‘erythroid lineage cells.’” The claims limit the invention to “detecting differentiation,” wherein there are no claims, or claim limitations, drawn to “successfully differentiating” any cells, wherein the claim limitation appears to suggest that any differentiation that might happen would be entirely passive and outside of the control of the inventor.
It is also worthwhile to note that the Applicant is incorrect in the assessment that the independent claim does not require ECM, as the independent claim explicitly requires “providing a matrix,” wherein the specification largely defines matrix as being interpreted as extracellular matrix, since all specifically described matrices are from ECM-derived sources, and there do not appear to be any synthetic matrices. See paragraph [0007] [0009] [0011].
On page 13, the Applicant concludes that Ingber, alone, does not teach a reasonable expectation of success. As discussed above, the rejections are based upon a combination of references and how they inform the ordinary artisan. The Applicant has provided no reasonable evidence to suggest that Ingber’s “invitation to experiment” would be unsatisfactory for performing the claimed method. This must be underscored by the fact that the MPEP states that an exemplary rationale for providing a prima facie case of obviousness includes: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143(G). When considering Ingber’s explicit invitation to apply bone marrow stem cells, which would necessarily include the claimed bone marrow stem cells, and the other cited prior art, there is a reasonable expectation that a microfluidic device could be “prepared [with] bone marrow” by applying CD34+ bone marrow progenitor cells to a matrix in the device of Ingber. Furthermore, the prior art indicates what types of cells, like erythroid lineage cells, would be expected to differentiate from CD34+ bone marrow progenitor cells; therefore, there would be reasonable motivation to detect for cells that could differentiate from CD34+ bone marrow progenitor cells.
On page 14 of the Applicant’s Arguments, the Applicant provides excerpts of Mahadik and states that Mahadik teaches expansion of hematopoietic progenitor cells and not differentiation. However, this assessment appears to suggest that the Applicant has not read the Examiner’s analysis, especially when considering the analysis in the context of the other references and the knowledge of the ordinary artisan. Mahadik teaches hematopoietic stem cells, which are largely defined as CD34+, and the Applicant has presented absolutely no evidence to suggest that the hematopoietic stem cells of Mahadik are different from those claimed; with that said, Mohle does teach CD34+ bone marrow progenitor cells, which are combined with the device of Ingber, rendering the claimed invention, wherein the Applicant has never presented evidence to suggest that these cells are different than those claimed. Mahadik was used to show that hematopoietic stem cells are well known in the art to differentiate into erythroid lineage cells, and if the appropriate chemical and environmental cue are provided, one could predictably differentiate the claimed cells into erythroid lineage cells.
Referring to Mahadik’s recitation of in vivo information, it is clear from the reference, and the body of information that is known to the ordinary artisan, one can create an in vitro system that is designed to mimic the in vivo world. See, for example, Ingber, column 1, lines 26-28; column  3, lines 28-33; column 6, lines 9-43.. Furthermore, if one of ordinary skill knows what a hematopoietic stem cell can differentiate into, in vivo, there is a reasonable expectation that this same differentiation can be performed, in vitro, as long as the appropriate chemical and environmental cues are present.
On page 15 of the Applicant’s Arguments, the Applicant has suggested that the Examiner has not met the initial burden of proof. Based upon the Applicant’s Arguments, the Applicant appears to assert that each prior art reference must be anticipatory, which is an unreasonable position. The Examiner has tried to lay out why Ingber and Mohle could be combined, and has provided Mahadik to support the expectation that if Ingber and Mohle were combined, there would be a reasonable expectation that erythroid lineage cells could be detected. However, given the claim language, the only thing the artisan must do is detect for the presence of these cells, which Ingber generally motivates by suggesting that the system can be used to study the differentiation of marrow-based stem/progenitor cells; there is nothing in the claim language telling the artisan to elicit any type of differentiation from the CD34+ bone marrow progenitor cells.
The Applicant has amended claims 103-105 because the claims were previously objected to. The amendment has reasonably clarified the claimed scope of the invention, and has provided for a withdrawal of the objections. However, based upon the fact that the base claim has gone unchanged, the previous interpretation of the claims and the language of the rejection of the claims in the previous Office Action, and the Applicant’s assessment of the claim interpretation on pages 6-8 of the Applicant’s Arguments, the invention is considered to be patentably indistinct from the invention provided in the previous Office Action; as such, this Office Action is considered final. No claims allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 59, 77 and 92-105 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (US Pat. 8,647,861) Mohle, et al (Stem Cells, 16, 159-165, 1998) and Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014). It must be noted that the instant specification explicitly states that the structure of the claimed microfluidic device is consistent with the structure presented in the Ingber patent (which is incorporated by reference). As such, it is reasonable to suggest that all structural limitations claimed are necessarily met by the structure presented by Ingber. See MPEP 2163.07(b). Based upon the patent, Ingber provides for a first and second channel, wherein the channels are separated by a membrane. See column 36, lines 60-67, bridging to lines 1-15 of column 37. Although the first and second channel/chambers are not defined as upper and lower, it is clear from the figures that these can be interpreted as upper and lower. See Figure 2A and 2B. Ingber notes that the method can be optimized by applying a matrix coating to the surfaces. See column 20, lines 38-40. Ingber further notes that fibrin can effectively be used as this matrix material. See column 30, line 36. Although Ingber does not teach CD34 positive marrow progenitor cells, it is explicitly stated in the reference that hematopoietic stem cells can be used in the device. See column 23, line 10.
Mohle provides for a study used to determine the role of endothelium in the regulation of CD34+ hematopoietic stem cell migration. Specifically, Mohle places CD34+ hematopoietic stem cells, which are recovered from bone marrow (and fulfill the limitation “CD34+ bone marrow progenitor cells”) in a transwell, wherein the cells are in the upper chamber. See page 161, Figure 2. In this study, Mohle shows CD34+ cells migrating from the upper chamber, through a porous membrane, and into the lower chamber. See page 159, “Abstract” section; page 161, Figure 2. Mohle uses this to model in vivo hematopoietic stem cell mobilization and migration. See page 164, “Conclusions” section. Although Mohle does not teach the application of microfluidic devices, like that of Ingber, it would be obvious to apply these types of devices to the methods of Mohle. This would be obvious because Mohle is concerned with modeling circulating progenitor cells. See page 160, first [full] paragraph. Since microfluidic devices are used to model fluid flow, like blood circulation, it would be obvious that the application of Ingber’s device would provide for a more lifelike model. See Ingber, column 12, lines 1-11; column 33, lines 9-22.
Mahadik states that erythroid cells (blood and immune cells) are generated by hematopoietic (CD34+) stem cells, when providing these cells with the appropriate chemical and environmental cues, including those of maintaining a microenvironment that mimics the natural environment. See page 449, left column. It must further be underscored that Mahadik indicates that CD34+ stem cells will naturally and inherently mobilize, as described by Mohle, further confirming that Mohle provides for a system that mimics the CD34+ stem cell microenvironment. See page 451, right column, last [incomplete] paragraph. Since Ingber explicitly describes using the claimed microfluidic device to explore stem cell growth and differentiation, there would be a reasonable motivation to observe/detect all the cells that are produced by the stem cells, which would necessarily include erythroid lineage cells. See column 24, lines 48 and 49.
With respect to claim 54, Ingber teaches the claimed device and suggests hematopoietic/marrow progenitor cells. Mohle explicitly teaches CD34+ bone marrow progenitor cells, indicating that they should be provided in the upper chamber.
With respect to claim 59, Ingber suggests coating the membrane with fibrin. See column 30, line 36.
With respect to claim 77, Ingber notes that the system recirculates, suggesting that it was envisioned to provide a closed channel. See column 12, lines 1-11.
With respect to claim 92, 93, 95 and 96, Ingber suggests that the system can be used to treat cells with the stressors claimed in a manner consistent with that claimed. See column 24, lines 63-67; column 25, 1-3.
With respect to claim 94, since Ingber is describing a model for cellular behavior, it would be obvious to the ordinary artisan to consistently detect the cellular proliferation.
With respect to claims 97 and 98, the cited prior art references hematopoietic stem cells, which are the cells that produce blood cells, including those of a neutrophil lineage.
With respect to claims 99 and 100, Ingber describes using extracellular matrix, which can include compounds that form gels. See column 37, lines 63-65.
With respect to claim 101, Mohle teaches bone marrow endothelial cells. See page 159, “Abstract” section.
With respect to claim 102, Ingber and Mohle both teach membranes.
With respect to claims 103-105, since Ingber provides for an in vitro model of organ behavior, it would be obvious to constantly detect the cellular physiology, since this is the purpose of in vitro models.

Claims 67 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (US Pat. 8,647,861) Mohle, et al (Stem Cells, 16, 159-165, 1998) Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014) and Li, et al (Experimental Hematology, 32, 1226-1237, 2004. See the discussion of Ingber, Mohle and Mahadik above. Although Ingber does indicate that endothelial cells should be grown on the lower side of the membrane, there is no clear motivation to apply the progenitor cells on one side and the endothelial cells on the other. See Ingber, column 22, lines 44-46. It should also be noted that Ingber states the endothelial cells line the entirety of the circulator system, providing clear motivation to the ordinary artisan that if circulating cells are being examined (like CD34+ bone marrow progenitor cells), it would be obvious to understand their interaction with cells that they would be expected to come into contact with. This obviousness is further underscored by Li, who shows that endothelial cells improve the repopulating ability of CD34+ marrow progenitor cells. See page 1226, “Abstract” section.
With respect to claim 67, Ingber suggests the inclusion of endothelial cells that are opposite the target cells, and Li motivates the combination of CD34+ marrow progenitor cells with endothelial cells.
With respect to claim 86, Ingber describes the claimed device, with endothelial cells in the lower channel, and suggests that hematopoietic stem cells can be used as the target cells. Mohle provides motivation to supply the CD34+ cells to the upper channel, and Li motivates the artisan to provide cocultures of CD34+ cells and endothelial cells.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651